Title: James Monroe to James Madison, 7 December 1830
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                Decr. 7th 1830
                            
                        
                        
                        I came here in consequence of the very affecting events which have lately befall’n me, to unite the whole
                            family together, for the consolation of all. I indulged also a hope, that by change of scene, and the exercise, my health
                            would be improved. My family think that it has in some degree, but I am little sensible of it. The unfavorable weather, by
                            confining me to the house, has deprived me, of the necessary exercise, which has I presume retarded my recovery.
                        I send you a copy of the oration delivered by Mr. Gouverneur, in this city, on the late very important event,
                            to which it alludes. I have read your reply, to interrogatories, respecting the relative powers of the state &
                            national govts. with great interest and satisfaction. It was such as I expected, and will I have no doubt have a good
                            effect.
                        We earnestly hope that you & Mrs Madison enjoy good, to whom present our best regards very sincerely
                            your friend—
                        
                        
                            
                                James Monroe
                            
                        
                    